 Case 1:15-cv-00654-MN Document 99 Filed 06/14/19 Page 1 of 2 PageID #: 2039



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DERMAFOCUS LLC,                                 )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )   C.A. No. 15-654-MN
                                                )
ULTHERA, INC. and                               )
MERZ NORTH AMERICA, INC.,                       )
                                                )
                      Defendants.               )

             STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff DermaFocus

LLC (“DermaFocus”) and Defendants Ulthera, Inc. and Merz North America, Inc. (“Ulthera”),

pursuant to Fed. R. Civ. P. 41(a), that DermaFocus’s claims in this matter be, and hereby are,

dismissed WITH PREJUDICE, and Ulthera’s counterclaims in this matter be, and hereby are,

dismissed WITH PREJUDICE, with each party bearing its own costs, expenses and attorneys’

fees.
 Case 1:15-cv-00654-MN Document 99 Filed 06/14/19 Page 2 of 2 PageID #: 2040



Dated: June 14, 2019                         Respectfully submitted,

FARNAN LLP                                   PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL,
                                             P.A.
/s/ Brian E. Farnan
Brian E. Farnan (#4089)                      /s/ Megan C. Haney
Michael J. Farnan (#5165)                    John C. Phillips, Jr. (#110)
919 North Market Street, 12th Floor          Megan C. Haney (#5016)
Wilmington, DE 19801                         1200 North Broom Street
(302) 777-300                                Wilmington, DE 19806-4204
bfarnan@farnanlaw.com                        (302) 655-4200
mfarnan@farnanlaw.com                        jcp@pgmhlaw.com
                                             mch@pgmhlaw.com
Attorneys for DermaFocus LLC
                                             Attorneys for Ulthera, Inc. and Merz North
                                             America, Inc.


IT IS SO ORDERED this _____ day of ___________________, 2019.

                                               ____________________________________
                                               The Honorable Maryellen Noreika
                                               United States District Judge




                                         2
